Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 45 has been renumbered 44.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen U.S. Patent 5,785,592.
Claim 27, Jacobsen discloses an interactive target game system comprising a ride area (12, 16); a ride vehicle (4) configured to travel in the ride area; an engagement component (20) connected with the ride vehicle and configured to be interacted with a rider (8) of the ride vehicle (see Fig. 1); an activator (32, 36, 24) configured to be triggered via the engagement component; and a reactor such as playing a sound (col. 3, lines 51-60), water shooting from a squirter (52), 
	Claim 28, a spectator location (area on an/or behind rail 28 of Fig. 1) located adjacent to and outside of the ride area and comprising a spectator engagement component/squirt gun, a spectator activator component (24, 36) configured to be triggered via the spectator engagement component, and a spectator reactor (60, 52) operatively coupled with the spectator activator and configured to produce an effect (sound, water jets) based upon triggering the spectator activator.
	Claim 29, the reactor (24) produces the effect in the spectator location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 32, 35, 38 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Hanna et al U.S. Patent 6,220,965.

	Claims 31, 32, 35 and 38, the effects are visual (video display, lights); sound from speaker (128) and the effect is based on receipt of an input feature (hits or miss).
	Claims 41 and 42, the reactor comprises water element (squirt gun 60) and lighting and sound effects as discussed in claims 31, 32; and laser gun or light emitter (133).
	Claim 40, the activator (32) comprises a button (32a) (Fig. 2a).
Allowable Subject Matter
Claims 33, 34, 36, 37 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711